Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 01/25/2022.
Claims 1-20 are pending.

Terminal Disclaimer
2. 	The terminal disclaimer filed on 01/25/2022 has been acknowledged and approved


Response to Arguments

3.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
	Independent claims 1, 8 and 15 are rejected under one-reference 103 rejections.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 5-9 and 12-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chung (US 8332357) in view of Procedural Difference (Different arrangement of implemented steps). 
Claim 1:
	Chung suggests a computer-implemented method comprising:
creating, by a client device, new metadata for each file in a plurality of files synchronized
with a content management system [Chung: Abstract and column 1, lines 64-67 and col 3, lines 30-42 (Creating metadata for renamed or modified files in a folder). Column 9, lines 35-45 and col 11, lines 38-43 (Current metadata including a file name and a hash identifier for each file of the synchronized folder is created)];
for each file in the plurality of files: comparing, by the client device, the new metadata for the file with stored metadata for the file [Chung: Abstract; and col 10, lines 15-40 (Current / newly-created metadata is compared to the stored / saved metadata saved)] and
responsive to the new metadata and the stored metadata not matching [Chung: Abstract and col 10, lines 15-65 (If the current metadata does not match with saved metadata because new files were created or files deleted or renamed)];
creating, by the client device, one or more new hashes for the file [Chung: Abstract; Fig. 4; col 9, lines 35-45; col 11, lines 38-43 (Current metadata including a file name and a hash identifier for each file of the synchronized folder is created)]; and
storing, by the client device, the one or more new hashes and the new metadata in
a metadata database [Chung: Abstract; col 10, lines 15-65; col 11, lines 35-65 (If metadata does not match the new current metadata which includes hash identifier is saved/stored in the metadata file/ or database directory. If matches there is no need to store because those already exists)].
	Chung does not explicitly disclose that hashes for the files are created in response or after to the comparison of metadata. That is merely a procedural difference because in both cases both metadata and hash identities of the files are being created. Therefore, it would have been obvious before the filing date to accommodate this obvious design modification (simple rearrangement of steps).
Claim 2:
	The combined teachings of Chung and Procedural Difference suggest further comprising a synchronization operation such that each file in the plurality of files is synchronized with a version of the file stored on the content management system [Chung: Abstract and column 1, lines 64-67 and col 3, lines 30-42 (Files’ synchronization between servers and clients)].
Claim 5:
	The combined teachings of Chung and Procedural Difference suggest wherein the new metadata is created by the client device responsive to receiving a resynchronization instruction [Chung: Abstract and column 1, lines 64-67 and col 3, lines 30-42 (Files’ synchronization between servers and clients. Renamed, modified or deleted files are triggers or instructions for starting the synchronization process that includes creating new metadata and hashes)].
Claim 6:
	The combined teachings of Chung and Procedural Difference suggest wherein the resynchronization instruction is initiated by at least one of the client device or the content management system [Chung: Abstract and column 1, lines 64-67 and col 3, lines 30-42 (Files’ synchronization between servers and clients. Renamed, modified or deleted files are triggers or instructions for starting the synchronization process that includes creating new metadata and hashes)].
Claim 7:
	The combined teachings of Chung and Procedural Difference suggest wherein the stored metadata and the stored hashes are stored in a resynchronization database [Chung: Abstract and column 1, lines 64-67 and col 3, lines 30-42 (Newly-created metadata and hashes of renamed, modified or deleted files are stored in data stores)].
Claims 8-9:
Claims 8-9 are essentially the same as claims 1-2 except that they set forth the claimed invention as a device rather a method and rejected under the same reasons as applied above.
Claims 12-14:
Claims 12-14 are essentially the same as claims 5-7 except that they set forth the claimed invention as a device rather a method and rejected under the same reasons as applied above.
Claim 15:
Claim 15 is essentially the same as claim 1 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.
If the metadata are a match (not new), the client side still stores both the metadata and hashes.
Claim 16:
Claim 16 is essentially the same as claim 1 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.
Claim 17:

Claim 18:
Claim 18 is essentially the same as claim 2 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.


6.	Claims 3-4, 10-11 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chung (US 8332357) in view of Procedural Difference (Different arrangement of implemented steps) and further in view of Houston et al (US 8825597). 
Claim 3:
	The combined teachings of Chung, Procedural Difference and Houston suggest wherein the synchronization operation comprises: receiving, for each file in a plurality of files on the content management system, host metadata corresponding to a plurality of file blocks that constitute the file; for each file block in the plurality of file blocks, determining whether the file block is stored in a client database of the client device; and responsive to determining that the file block is not stored in the client database, receiving, from the content management system, the file block [Houston: Column 5, lines 5-27 (Updated blocks are sent to the “metadata server” (content management system))].
	It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Chung, Procedural Difference and Houston before him/her, to modify the system of Chung and Procedural Difference with the teaching of Houston in order to provide incremented data synchronization [Houston: Column 5, lines 5-27].
Claim 4:
	The combined teachings of Chung, Procedural Difference and Houston suggest wherein performing the synchronization operation comprises: receiving, for each of a plurality of files on the content management system, host metadata corresponding to a plurality of file blocks that constitute the file; for each file block in the plurality of file blocks, determining whether the file block is stored in a client database of the client device; and responsive to determining that an outdated version of the file block is stored in the client database of the client device, receiving, from the content management system, a patch for updating the outdated version of the file block to a current version.. [Houston: Column 5, lines 5-27 (Updated blocks are sent to the “metadata server” (content management system) in batches or patches)].
	It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Chung, Procedural Difference and Houston before him/her, to modify the system of Chung and Procedural Difference with the teaching of Houston in order to provide incremented data synchronization in patches [Houston: Column 5, lines 5-27].
Claims 10-11:
Claims 10-11 are essentially the same as claims 3-4 except that they set forth the claimed invention as a device rather a method and rejected under the same reasons as applied above.
Claims 19-20:
Claims 19-20 are essentially the same as claims 3-4 except that they set forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
03/11/2022

/HUNG D LE/Primary Examiner, Art Unit 2161